DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of palm pockets” of claim 4 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Fig. 1 shows the palm pocket 10 in solid black line.  However, as the palm pocket 10 is disposed on the bottom surface 12 (which is not visible in Fig 1), therefore the rectangle in Fig. 1 should be removed or made into dashed lines.
The drawings are objected to because Page 9 lines 10-12 state that fastener 20 is on protruding tab 14 and fastener 30 is on protruding tab 15; but Fig. 2 has fasteners 20, 30 on the wrong tabs.
The drawings are objected to because Figs. 1, 2, and 6-8 contain areas that are shaded in solid black, contrary to MPEP 608.02 and 37 C.F.R. 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 3-4 reads “a first fastener, second fastener, third fastener, and fourth fastener,” but is suggested to read --a first fastener, a second fastener, a third fastener, and a fourth fastener-- for grammatical correctness.


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 12-19 have been renumbered 13-20.  The Examiner notes that the application contained two claim numbered 12.  The second claim 12 and subsequent claims are being herein renumbered as claims 13-20.
Claims 1, 5-7, 11, 15, and 16 are objected to because of the following informalities:
Claim 1 includes additional punctuation associated with an outline, e.g. the “(a)” in line 2, which are inappropriate in a claim.  Claims 7 and 16 each suffer from a similar deficiency.
Claim 5 line 1 reads “said device further,” but is suggested to read --said palm wrap device further-- for consistency in claim terminology throughout.  Claim 11 line 1 suffers from a similar deficiency.
Claim 5 line 2 reads “said wrap device,” but is suggested to read --said palm wrap device-- for consistency in claim terminology throughout.  Claim 11 line 2 suffers from a similar deficiency.
Claim 5 line 3 reads “sewing, or gluing,” but is suggested to read --sewing or gluing-- to correct a typographical error.  Claim 11 line 3 suffers from a similar deficiency.
Claim 6 line 2 reads “about 1cm to,” but is suggested to read --about 1 cm to-- to correct a typographical error.
Claim 7 line 7 reads “a second, fastener affixed,” but is suggested to read --a second fastener affixed-- to correct a typographical error.  Claim 16 line 8 suffers from a similar deficiency.
Claim 15 line 1 reads “first and second protruding tab,” but is suggested to read --first and second protruding tabs-- for grammatical correctness.
Claim 16 line 11 reads “of said wrap device,” but is suggested to read --of said palm wrap device-- for consistency in claim terminology throughout.
Claim 16 line 12 reads “first and said second protruding tab are positioned around the hand,” but is suggested to read --first and said second protruding tabs are positioned around a hand-- for grammatical correctness and to provide antecedent basis for the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 4, lines 1-2 recite the limitation “a plurality of palm pockets,” which renders the claim unclear.  It is unclear if these are the same or different palm pockets which are recited in claim 1 lines 2-3.  Claim 10 lines 2-3 and claim 19 lines 1-2 each suffer from a similar deficiency.
Regarding claim 6, line 1 recites the limitation “said plurality of palm pockets,” which lacks antecedent basis in the claim.  Claims 13 and 20 each suffer from a similar deficiency.  For purposes of examination, claim 6, 13, and 20 will be interpreted as being dependent from claims 4, 10, and 19 respectively.
Regarding claim 7, line 6 recites the limitation “a plurality of first fastener,” which renders the claim unclear.  It is unclear how a single fastener can be a plurality.  Based on the figures and the specification, as best understood, the claim will be interpreted as reading “a first fastener.”  Claim 16 line 7 suffers from a similar deficiency and will be interpreted in the same manner.
Regarding claim 7, line 6 recites the limitation “said protruding tab,” which renders the claim unclear.  It is unclear to which of the two recited protruding tabs the claim refers.  For purposes of examination, the claim will be interpreted as referring to the first protruding tab.  Claim 16 line 7 suffers from a similar deficiency and will be interpreted in the same manner.
Regarding claim 7, lines 6-9 recite limitations regarding the positioning of fasteners, which renders the claim unclear.  As best understood in light of the specification (e.g. Page 11 lines 3-10), the top surface of the broad end of the palm wrap device is placed on the rear of the user’s hand.  The first and second protruding tabs are wrapped around the hand and are secured 
Regarding claim 7, line 9 recites the limitation “said broad end,” which lacks antecedent basis in the claim.
Regarding claim 16, line 10 recites the limitation “said broad end,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,228,548 to Cohen (herein Cohen).
Regarding claim 1, Cohen discloses a palm wrap device (athletic glove 10, Fig. 1) for providing support for the wrist of a user (glove 10 supports the wrist of the user, Col. 1 lines 5-8), comprising: a top surface (surface of body 12 shown in Fig. 1) and a bottom surface (surface of body 12 shown in Fig. 2), wherein said bottom surface comprises a palm pocket (pocket 46 defined in bottom surface, Fig. 2);5 one or more palm wedges inserted into said palm pocket (brace 48 is inserted into pocket 46, Col. 3 lines 54-57, Fig. 2); a first protruding tab (strap member 18, Fig. 1) and a second protruding tab (strap member 20, Fig. 1); and a plurality of fasteners (Velcro 28, 30, 32, 34, 36, 38, Figs. 1-2).
Regarding claim 2, Cohen discloses wherein said palm wrap device comprises elastic material (body 12 is made of flexible and resilient material, Col. 2 lines 63-64).
Regarding claim 3, Cohen discloses wherein said palm pocket is attached to said bottom surface by stitching sewn along outer edges of said palm pocket (pocket 46 is defined by stitching 42, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen in view of US Pat. 5,339,465 to Kyewski (herein Kyewski).
Regarding claim 4, Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Cohen discloses a second pocket (pocket 54, Fig. 2) in which the palm wedge (brace 48) is inserted, but does not explicitly disclose wherein said bottom surface comprises a plurality of palm pockets positioned parallel to one another.
However, Kyewski teaches a palm guard (Fig. 1) including wherein said bottom surface comprises a plurality of palm pockets positioned parallel to one another (palm guard holder 8 defines a pair of pockets 4, 6 spaced apart from one another in the longitudinal direction of the fingers, Col 4 lines 45-46, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom surface of Cohen to include a plurality of palm pockets as taught by Kyewski in order to accommodate a variety of sized wedges in single pocket or multiple pocket configurations.
Regarding claim 6, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Cohen, as modified above, has everything as claimed including a plurality of palm pockets (Kyewski pockets 4, 6) being spaced from each other.  Modified Cohen lacks a detailed description that the distance or spacing between the plurality of palm pockets is between 1 and 3 cm.  However, Cohen as modified by Kyewski clearly shows the pockets (4, 6) being arranged side by side across the length of the user’s hand.  Due to the size of the average human hand and the function of the guard, it appears that the space between each palm pocket is between 1 to 3 cm (see also NPL Healthline - Average Hand Size, a copy of which is provided herewith).
Even if modified Cohen’s spacing is not between 1 and 3 cm; however, the feature of choosing such a dimension is considered as an obvious design choice, since it appears that there is no criticality and the modified Cohen performs equally well with the claimed dimension.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Cohen in view of US Pat. 4,843,651 to Gramza et al (herein Gramza).
Regarding claim 5, Cohen discloses all the claimed limitations, as discussed above.  Cohen does not disclose wherein said device further comprises a wrist support band that is partially attached along said bottom surface of said wrap device by sewing or gluing.
However, Gramza teaches a wrist support glove (10, Fig. 1) including wherein said device further comprises a wrist support band (elastic fabric wrap 14 formed of elastic material, Col. 2 lines 52-54, which utilizes hook and loop fasteners to secure around the user’s wrist, Col. 3 lines 22-27, Fig. 1) that is partially attached along said bottom surface of said wrap device by sewing or gluing (elastic fabric wrap 14 is attached to the rear opening 17 of glove section 12, Col. 2 lines 33-36, the exact method of attachment is not specified, but Gramza discloses stitching as a well-known method of attaching other components of glove 10, Col. 3 lines 36-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove of Cohen to add a wrist support band as taught by Gramza in order to provide a readily and tightly applied firm support to the wrist of the wearer (Col. 1 lines 62-66).

As best understood, Claims 7-9, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen in view of US Pat. Pub. 2016/0051883 to Clement et al (herein Clement).
Regarding claim 7, Cohen discloses a palm wrap device (athletic glove 10, Fig. 1) for providing support for the wrist of a user (glove 10 supports the wrist of the user, Col. 1 lines 5-8), comprising: a top surface (surface of body 12 shown in Fig. 1) and a bottom surface (surface of body 12 shown in Fig. 2), wherein said bottom surface comprises a palm pocket (pocket 46 defined in bottom surface, Fig. 2);5 one or more palm wedges inserted into said palm pocket (brace 48 is inserted into pocket 46, Col. 3 lines 54-57, Fig. 2); a first protruding tab (strap member 18, Fig. 1) and a second protruding tab (strap member 20, Fig. 1); a first fastener affixed to the top surface of said protruding tab (Velcro 28, Fig. 1); a third fastener affixed to the top surface of said second protruding tab (Velcro 32, Fig. 1); and a fourth fastener affixed to the bottom surface of said broad end (Velcro 38, Fig. 2).  Cohen does not disclose a third fastener affixed to the top surface of said second protruding tab.
However, Clement teaches a sports glove (10, Fig. 1) including a third fastener affixed to the top surface of said second protruding tab (support strap 54 includes fastening means on a side facing the main body of glove 10 and on a side facing cooperating fastening means on support strap 56, “In one aspect, the primary support strap 54 has reversible fastening means on both sides to facilitate fastening to region 58 and to facilitate fastening of the secondary support strap 56,” Para. 64, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second support strap member 
Regarding claim 8, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Cohen further discloses wherein said palm wrap device comprises elastic material (body 12 is made of flexible and resilient material, Col. 2 lines 63-64).
Regarding claim 9, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Cohen further discloses wherein said palm pocket is attached to said bottom surface by stitching sewn along outer edges of said palm pocket (pocket 46 is defined by stitching 42, Fig. 2).
Regarding claim 14, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Cohen further discloses wherein said first protruding tab is positioned and fastened over the top of said second protruding tab (Clement support strap 56 attaches over the top of support strap 54, Clement Para. 64, Clement Fig. 5).
Regarding claim 15, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Cohen further discloses wherein said first and said second protruding tabs are positioned around the hand of said user and are attached to said broad end (body 12 and strap members 18, 20 are wrapped around a user’s hand, Col. 2 lines 63-68, Col. 3 lines 16-27).

As best understood, Claims 10 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen and Clement, as applied to claim 7 above, and further in view of Kyewski.
Regarding claim 10, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Claim 10 repeats identical limitations to those presented in claim 4.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 13, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Claim 13 repeats identical limitations to those presented in claim 6.  For the sake of brevity, the rejection will not be repeated here.

As best understood, Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen and Clement, as applied to claim 7 above, and further in view of Gramza.
Regarding claim 11, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Claim 11 repeats identical limitations to those presented in claim 5.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 12, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Modified Cohen further discloses wherein said wrist support band comprises elastic 20material (Gramza elastic fabric wrap 14 is made of elastic material, Gramza Col. 2 lines 52-54) 

As best understood, Claims 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen in view of Clement and Gramza, collectively.
Regarding claim 16, Cohen discloses a palm wrap device (athletic glove 10, Fig. 1) for providing support for the wrist of a user (glove 10 supports the wrist of the user, Col. 1 lines 5-8), comprising: a top surface (surface of body 12 shown in Fig. 1) and a bottom surface (surface of body 12 shown in Fig. 2), wherein said bottom surface comprises a palm pocket (pocket 46 defined in bottom surface, Fig. 2);5 one or more palm wedges inserted into said palm pocket (brace 48 is inserted into pocket 46, Col. 3 lines 54-57, Fig. 2); a first protruding tab (strap member 18, Fig. 1) and a second protruding tab (strap member 20, Fig. 1); a first fastener affixed to the top surface of said protruding tab (Velcro 28, Fig. 1); a third fastener affixed to the top surface of said second protruding tab (Velcro 32, Fig. 1); and a fourth fastener affixed to the bottom surface of said broad end (Velcro 38, Fig. 2), wherein said first and said second protruding tabs are positioned around the hand of said user and are attached to said broad end (body 12 and strap members 18, 20 are wrapped around a user’s hand, Col. 2 lines 63-68, Col. 3 lines 16-27).  Cohen does not disclose a third fastener affixed to the top surface of said second protruding tab, wherein said first protruding tab is positioned and fastened over the top of said second protruding tab.
However, Clement teaches a sports glove (10, Fig. 1) including a third fastener affixed to the top surface of said second protruding tab (support strap 54 includes fastening means on a side facing the main body of glove 10 and on a side facing cooperating fastening means on support 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second support strap member of Cohen to include fastening means on both surfaces as taught by Clement in order to facilitate an alternate way of wrapping and securing the glove about the hand of the user.
Cohen, as modified above, does not disclose a wrist support band attached to said bottom surface of said wrap device.
However, Gramza teaches a wrist support glove (10, Fig. 1) including a wrist support band (elastic fabric wrap 14, Fig. 1) attached to said bottom surface of said wrap device (elastic fabric wrap 14 is attached to the rear opening 17 of glove section 12, Col. 2 lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove of modified Cohen to add a wrist support band as taught by Gramza in order to provide a readily and tightly applied firm support to the wrist of the wearer (Gramza Col. 1 lines 62-66).
Regarding claim 17, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Cohen further discloses wherein said palm wrap device comprises elastic material (body 12 is made of flexible and resilient material, Col. 2 lines 63-64).
Regarding claim 18, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Cohen further discloses wherein said palm pocket is attached to said bottom surface by stitching sewn along outer edges of said palm pocket (pocket 46 is defined by stitching 42, Fig. 2).

As best understood, Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen, Clement and Gramza, as applied to claim 7 above, and further in view of Kyewski.
Regarding claim 19, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Claim 19 repeats identical limitations to those presented in claim 4.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 20, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Claim 20 repeats identical limitations to those presented in claim 6.  For the sake of brevity, the rejection will not be repeated here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,214,799 to Fabry, US 5,058,576 to Grim et al, US D320872 to McCrane, US 5,033,119 to Wiggins, US 4,883,073 to Aziz, US 4,854,309 to Elsey, US 4,575,075 to 
US 4,546,495 to Castillo, US 4,198,709 to Clayton, US 3,728,738 to Andolino, and US 2019/0166933 to Tiffin each recite a glove with a pocket and a palm wedge inserted therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785